Per Curiam,
The learned judge of the court below filed no less than three opinions upon the several applications of the defendant to have this judgment opened and to have rehearings. We have examined patiently the testimony given on both sides and are constrained to say, not only that we do not think it a proper case in which to interfere with the discretion of the court bellow, but also that we fully approve of all that was done by the *9learned court. The testimony given in the attempt to impeach the judgment was entirely too unsubstantial and infirm in character to warrant any interference with it, and the testimony given in its support convinces us that there was ample money consideration for it.
The order of the court below is affirmed and the appeal dismissed at the cost of the appellant.